 Fill in this information to identify your case and this filing:

  Debtor 1                          Danielle                                                Frederick
                                   First Name                   Middle Name                Last Name

  Debtor 2
  (Spouse, if filing)              First Name                   Middle Name                Last Name

  United States Bankruptcy Court for the:                                          Eastern District of Michigan
                                                                                                                                                                                   ❑   Check if this is an
  Case number                                19-45800-pjs                                                                                                                              amended filing


Official Form 106A/B
Schedule A/B: Property                                                                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you think it
fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more
space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
      ✔ No. Go to Part 2.
      ❑
      ❑ Yes. Where is the property?
                                                                              What is the property? Check all that apply.                                  Do not deduct secured claims or exemptions. Put the
              Street address, if available, or other
                                                                             ❑ Single-family home                                                          amount of any secured claims on Schedule D:
                                                                             ❑ Duplex or multi-unit building
              description
                                                                                                                                                           Creditors Who Have Claims Secured by Property.
                                                                             ❑ Condominium or cooperative                                                Current value of the            Current value of the
                                                                             ❑ Manufactured or mobile home                                               entire property?                portion you own?
                                                                             ❑ Land
              City                               State        ZIP Code       ❑ Investment property
                                                                             ❑ Timeshare                                                                 Describe the nature of your ownership interest (such
                                                                             ❑ Other                                                                     as fee simple, tenancy by the entireties, or a life
                                                                                                                                                         estate), if known.
              County
                                                                              Who has an interest in the property? Check one.
                                                                             ❑ Debtor 1 only
                                                                             ❑ Debtor 2 only
                                                                             ❑ Debtor 1 and Debtor 2 only                                                 ❑ Check if this is community property
                                                                             ❑ At least one of the debtors and another                                        (see instructions)
 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
    you have attached for Part 1. Write that number here.........................................................................................................                  ➜                   $0.00




Official Form 106A/B                                                                       Schedule A/B: Property                                                                                      page 1
                         19-45800-pjs                      Doc 11              Filed 05/01/19    Entered 05/01/19 09:10:17                                                   Page 1 of 49
 Debtor 1                  Danielle                                                       Frederick                                                           Case number (if known) 19-45800-pjs
                           First Name                    Middle Name                       Last Name




 Part 2: Describe Your Vehicles



 Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
 you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

 3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
      ❑ No
      ✔ Yes
      ❑
      3.1 Make:                                   Cadillac                  Who has an interest in the property? Check one.                                 Do not deduct secured claims or exemptions. Put the
                                                                            ✔ Debtor 1 only
                                                                            ❑                                                                               amount of any secured claims on Schedule D:
            Model:
                                                                            ❑ Debtor 2 only                                                                 Creditors Who Have Claims Secured by Property.
                                                  2017                      ❑ Debtor 1 and Debtor 2 only                                                  Current value of the        Current value of the
                                                                            ❑ At least one of the debtors and another
            Year:
                                                  50,0000                                                                                                 entire property?            portion you own?
            Approximate mileage:                                                                                                                                       $22,000.00                 $22,000.00
            Other information:                                              ❑Check if this is community property (see
                                                                                instructions)




 4.   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
      Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
      ✔ No
      ❑
      ❑ Yes
 5.   Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
      you have attached for Part 2. Write that number here.........................................................................................................                 ➜             $22,000.00




 Part 3: Describe Your Personal and Household Items

  Do you own or have any legal or equitable interest in any of the following items?                                                                                                   Current value of the
                                                                                                                                                                                      portion you own?
                                                                                                                                                                                      Do not deduct secured
                                                                                                                                                                                      claims or exemptions.

 6. Household goods and furnishings
      Examples:       Major appliances, furniture, linens, china, kitchenware

      ❑ No
      ✔ Yes. Describe........
      ❑
                                               Furniture
                                                                                                                                                                                                     $3,000.00

 7. Electronics
      Examples:       Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections;
                      electronic devices including cell phones, cameras, media players, games

      ❑ No
      ✔ Yes. Describe........
      ❑
                                               Cell Phone and Tv's                                                                                                                                   $2,000.00


 8. Collectibles of value
      Examples:       Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                      stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
      ✔ No
      ❑
      ❑ Yes. Describe........




Official Form 106A/B                                                                       Schedule A/B: Property                                                                                   page 2
                        19-45800-pjs                      Doc 11               Filed 05/01/19    Entered 05/01/19 09:10:17                                                  Page 2 of 49
 Debtor 1                      Danielle                                                                  Frederick                                                                  Case number (if known) 19-45800-pjs
                               First Name                         Middle Name                            Last Name



 9. Equipment for sports and hobbies
       Examples:          Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks;
                          carpentry tools; musical instruments
       ✔ No
       ❑
       ❑ Yes. Describe........

 10.    Firearms
        Examples:           Pistols, rifles, shotguns, ammunition, and related equipment
        ✔ No
        ❑
        ❑ Yes. Describe........

 11.    Clothes
        Examples:           Everyday clothes, furs, leather coats, designer wear, shoes, accessories

        ❑ No
        ✔ Yes. Describe........
        ❑
                                                      Clothing                                                                                                                                                              $500.00



 12.    Jewelry
        Examples:           Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
        ✔ No
        ❑
        ❑ Yes. Describe........


 13.    Non-farm animals
        Examples:           Dogs, cats, birds, horses
        ✔ No
        ❑
        ❑ Yes. Describe........

 14.    Any other personal and household items you did not already list, including any health aids you did not list

        ✔ No
        ❑
        ❑ Yes. Describe........

 15.    Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
        for Part 3. Write that number here........................................................................................................................................➜                                       $5,500.00




 Part 4: Describe Your Financial Assets

  Do you own or have any legal or equitable interest in any of the following?                                                                                                                              Current value of the
                                                                                                                                                                                                           portion you own?
                                                                                                                                                                                                           Do not deduct secured
                                                                                                                                                                                                           claims or exemptions.


 16.    Cash
        Examples:           Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
        ✔ No
        ❑
        ❑ Yes........................................................................................................................................................   Cash..............




Official Form 106A/B                                                                                   Schedule A/B: Property                                                                                             page 3
                           19-45800-pjs                            Doc 11                  Filed 05/01/19    Entered 05/01/19 09:10:17                                                            Page 3 of 49
 Debtor 1                 Danielle                                       Frederick                                         Case number (if known) 19-45800-pjs
                          First Name            Middle Name              Last Name



 17.   Deposits of money
       Examples:        Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other
                        similar institutions. If you have multiple accounts with the same institution, list each.

       ❑ No
       ✔ Yes..................
       ❑
                                         Institution name:



 17.1. Checking account:                  Chase Bank                                                                                  $900.00


 17.2. Checking account:


 17.3. Savings account:


 17.4. Savings account:


 17.5. Certificates of deposit:


 17.6. Other financial account:


 17.7. Other financial account:


 17.8. Other financial account:


 17.9. Other financial account:


 18.   Bonds, mutual funds, or publicly traded stocks
       Examples:        Bond funds, investment accounts with brokerage firms, money market accounts
       ✔ No
       ❑
       ❑ Yes..................
 19.   Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
       an LLC, partnership, and joint venture

       ✔ No
       ❑
       ❑ Yes. Give specific
            information about
            them...................

 20.   Government and corporate bonds and other negotiable and non-negotiable instruments
       Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
       Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about
            them...................

 21.   Retirement or pension accounts
       Examples:        Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
       ✔ No
       ❑
       ❑ Yes. List each account
            separately.




Official Form 106A/B                                                        Schedule A/B: Property                                                               page 4
                       19-45800-pjs             Doc 11          Filed 05/01/19    Entered 05/01/19 09:10:17                                 Page 4 of 49
 Debtor 1                 Danielle                                     Frederick                                        Case number (if known) 19-45800-pjs
                          First Name            Middle Name             Last Name



 22.   Security deposits and prepayments
       Your share of all unused deposits you have made so that you may continue service or use from a company
       Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or
       others
       ✔ No
       ❑
       ❑ Yes.....................
 23.   Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

       ✔ No
       ❑
       ❑ Yes.....................
 24.   Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
       26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
       ✔ No
       ❑
       ❑ Yes.....................
 Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c):

 25.   Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your
       benefit

       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....


 26.   Patents, copyrights, trademarks, trade secrets, and other intellectual property
       Examples:       Internet domain names, websites, proceeds from royalties and licensing agreements
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....


 27.   Licenses, franchises, and other general intangibles
       Examples:       Building permits, exclusive licenses, cooperative association holdings, liquor licenses,
                       professional licenses
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....


Money or property owed to you?                                                                                                                  Current value of the
                                                                                                                                                portion you own?
                                                                                                                                                Do not deduct secured
                                                                                                                                                claims or exemptions.


 28.   Tax refunds owed to you

       ✔ No
       ❑
       ❑ Yes.      Give specific information about                                                                        Federal:
                   them, including whether you
                   already filed the returns and the                                                                      State:
                   tax years.......................
                                                                                                                          Local:



 29.   Family support
       Examples:       Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement




Official Form 106A/B                                                       Schedule A/B: Property                                                             page 5
                      19-45800-pjs              Doc 11         Filed 05/01/19    Entered 05/01/19 09:10:17                              Page 5 of 49
 Debtor 1                   Danielle                                                         Frederick                                                            Case number (if known) 19-45800-pjs
                           First Name                      Middle Name                       Last Name



       ✔ No
       ❑
       ❑ Yes.       Give specific information..........
                                                                                                                                                                     Alimony:

                                                                                                                                                                     Maintenance:

                                                                                                                                                                     Support:

                                                                                                                                                                     Divorce settlement:

                                                                                                                                                                     Property settlement:


 30.   Other amounts someone owes you
       Examples:         Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social
                         Security benefits; unpaid loans you made to someone else
       ✔ No
       ❑
       ❑ Yes.       Give specific information..........




 31.   Interests in insurance policies
       Examples:         Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
       ✔ No
       ❑
       ❑ Yes.       Name the insurance company
                                                                           Company name:                                                             Beneficiary:                           Surrender or refund value:
                    of each policy and list its value....

 32.   Any interest in property that is due you from someone who has died
       If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property
       because someone has died.
       ✔ No
       ❑
       ❑ Yes.       Give specific information..........




 33.   Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
       Examples:         Accidents, employment disputes, insurance claims, or rights to sue
       ✔ No
       ❑
       ❑ Yes.       Describe each claim................




 34.   Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
       to set off claims

       ✔ No
       ❑
       ❑ Yes.       Describe each claim................




 35.   Any financial assets you did not already list

       ✔ No
       ❑
       ❑ Yes.       Give specific information..........




 36.   Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
       for Part 4. Write that number here..................................................................................................................................➜                                 $900.00




Official Form 106A/B                                                                         Schedule A/B: Property                                                                                        page 6
                        19-45800-pjs                       Doc 11                Filed 05/01/19    Entered 05/01/19 09:10:17                                                      Page 6 of 49
 Debtor 1                   Danielle                                                        Frederick                                                             Case number (if known) 19-45800-pjs
                           First Name                      Middle Name                       Last Name




 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 37.   Do you own or have any legal or equitable interest in any business-related property?
       ✔No. Go to Part 6.
       ❑
       ❑Yes. Go to line 38.
                                                                                                                                                                                          Current value of the
                                                                                                                                                                                          portion you own?
                                                                                                                                                                                          Do not deduct secured
                                                                                                                                                                                          claims or exemptions.

 38.   Accounts receivable or commissions you already earned

       ✔ No
       ❑
       ❑ Yes. Describe........

 39.   Office equipment, furnishings, and supplies
       Examples:         Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

       ✔ No
       ❑
       ❑ Yes. Describe........

 40.   Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

       ✔ No
       ❑
       ❑ Yes. Describe........

 41.   Inventory

       ✔ No
       ❑
       ❑ Yes. Describe........

 42.   Interests in partnerships or joint ventures

       ✔ No
       ❑
       ❑ Yes. Describe........
 43.   Customer lists, mailing lists, or other compilations
       ✔ No
       ❑
       ❑ Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
               ✔ No
               ❑
               ❑ Yes. Describe........

 44.   Any business-related property you did not already list

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.........

 45.   Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
       for Part 5. Write that number here.................................................................................................................................➜                                 $0.00



 Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
         If you own or have an interest in farmland, list it in Part 1.




Official Form 106A/B                                                                         Schedule A/B: Property                                                                                     page 7
                        19-45800-pjs                       Doc 11                Filed 05/01/19    Entered 05/01/19 09:10:17                                                    Page 7 of 49
 Debtor 1                   Danielle                                                         Frederick                                                            Case number (if known) 19-45800-pjs
                           First Name                      Middle Name                       Last Name



 46.   Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
       ✔No. Go to Part 7.
       ❑
       ❑Yes. Go to line 47.
                                                                                                                                                                                          Current value of the
                                                                                                                                                                                          portion you own?
                                                                                                                                                                                          Do not deduct secured
                                                                                                                                                                                          claims or exemptions.

 47.   Farm animals
       Examples:         Livestock, poultry, farm-raised fish
       ✔ No
       ❑
       ❑ Yes.........................

 48.   Crops—either growing or harvested

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............


 49.   Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

       ✔ No
       ❑
       ❑ Yes..........................


 50.   Farm and fishing supplies, chemicals, and feed

       ✔ No
       ❑
       ❑ Yes..........................


 51.   Any farm- and commercial fishing-related property you did not already list

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............



 52.   Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
       for Part 6. Write that number here...................................................................................................................................➜                               $0.00



 Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above


 53.   Do you have other property of any kind you did not already list?
       Examples:         Season tickets, country club membership
       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............




 54.   Add the dollar value of all of your entries from Part 7. Write that number here.....................................................➜                                                                $0.00



 Part 8: List the Totals of Each Part of this Form



Official Form 106A/B                                                                         Schedule A/B: Property                                                                                     page 8
                        19-45800-pjs                       Doc 11                Filed 05/01/19    Entered 05/01/19 09:10:17                                                    Page 8 of 49
 Debtor 1                    Danielle                                                            Frederick                                                               Case number (if known) 19-45800-pjs
                            First Name                       Middle Name                          Last Name



 55.   Part 1: Total real estate, line 2..........................................................................................................................................➜                                $0.00


 56.   Part 2: Total vehicles, line 5                                                                                        $22,000.00


 57.   Part 3: Total personal and household items, line 15                                                                     $5,500.00


 58.   Part 4: Total financial assets, line 36                                                                                    $900.00


 59.   Part 5: Total business-related property, line 45                                                                              $0.00


 60.   Part 6: Total farm- and fishing-related property, line 52                                                                     $0.00


 61.   Part 7: Total other property not listed, line 54                                                +                             $0.00


 62.   Total personal property. Add lines 56 through 61..............                                                        $28,400.00             Copy personal property total➜         +             $28,400.00




 63.   Total of all property on Schedule A/B. Add line 55 + line 62.................................................................................................                                       $28,400.00




Official Form 106A/B                                                                            Schedule A/B: Property                                                                                         page 9
                         19-45800-pjs                         Doc 11                Filed 05/01/19    Entered 05/01/19 09:10:17                                                        Page 9 of 49
 Fill in this information to identify your case:

  Debtor 1                   Danielle                                   Frederick
                             First Name             Middle Name        Last Name

  Debtor 2
  (Spouse, if filing)        First Name             Middle Name        Last Name

  United States Bankruptcy Court for the:                         Eastern District of Michigan

  Case number                        19-45800-pjs                                                                                      ❑   Check if this is an
  (if known)                                                                                                                               amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                        04/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is needed, fill out and
attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a specific dollar amount as
exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any applicable statutory limit. Some
exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement funds—may be unlimited in dollar amount. However, if you
claim an exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the property is determined to
exceed that amount, your exemption would be limited to the applicable statutory amount.


 Part 1: Identify the Property You Claim as Exempt

      Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
 1.
      ❑ You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
      ✔ You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)
      ❑
 2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 Brief description of the property and line on               Current value of the        Amount of the exemption you claim         Specific laws that allow exemption
 Schedule A/B that lists this property                       portion you own
                                                             Copy the value from         Check only one box for each exemption.
                                                             Schedule A/B

                                                                                         ✔
 Brief description:
  Furniture                                                                 $3,000.00
                                                                                         ❑                 $3,000.00              11 U.S.C. § 522(d)(3)
                                                                                         ❑    100% of fair market value, up to
 Line from                                                                                    any applicable statutory limit
 Schedule A/B:           6


                                                                                         ✔
 Brief description:
  Cell Phone and Tv's                                                       $2,000.00
                                                                                         ❑                 $2,000.00              11 U.S.C. § 522(d)(3)
                                                                                         ❑    100% of fair market value, up to
 Line from                                                                                    any applicable statutory limit
 Schedule A/B:           7


 3.   Are you claiming a homestead exemption of more than $170,350?
      (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
      ✔ No
      ❑
      ❑ Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
         ❑ No
         ❑ Yes




Official Form 106C                                                Schedule C: The Property You Claim as Exempt                                                   page 1 of 2


                    19-45800-pjs               Doc 11        Filed 05/01/19              Entered 05/01/19 09:10:17                 Page 10 of 49
 Debtor 1             Danielle                                  Frederick                                       Case number (if known) 19-45800-pjs
                      First Name          Middle Name            Last Name


 Part 2: Additional Page

 Brief description of the property and line on          Current value of the     Amount of the exemption you claim           Specific laws that allow exemption
 Schedule A/B that lists this property                  portion you own
                                                        Copy the value from      Check only one box for each exemption.
                                                        Schedule A/B

                                                                                 ✔
 Brief description:
 Clothing                                                              $500.00
                                                                                 ❑                 $500.00                  11 U.S.C. § 522(d)(3)
                                                                                 ❑   100% of fair market value, up to
 Line from                                                                           any applicable statutory limit
 Schedule A/B:        11


                                                                                 ✔
 Brief description:
 Chase Bank                                                            $900.00
                                                                                 ❑                 $900.00                  11 U.S.C. § 522(d)(5)

 Checking account                                                                ❑   100% of fair market value, up to
                                                                                     any applicable statutory limit
 Line from
 Schedule A/B:        17




Official Form 106C                                        Schedule C: The Property You Claim as Exempt                                                  page 2 of 2



                  19-45800-pjs           Doc 11         Filed 05/01/19           Entered 05/01/19 09:10:17                   Page 11 of 49
 Fill in this information to identify your case:

  Debtor 1                       Danielle                                    Frederick
                                 First Name            Middle Name          Last Name

  Debtor 2
  (Spouse, if filing)            First Name            Middle Name          Last Name

  United States Bankruptcy Court for the:                            Eastern District of Michigan

  Case number                           19-45800-pjs                                                                                                  ❑    Check if this is an
  (if known)                                                                                                                                               amended filing


Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                          12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case number (if
known).
1. Do any creditors have claims secured by your property?
      ❑No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
      ✔Yes. Fill in all of the information below.
      ❑
 Part 1: List All Secured Claims

 2.     List all secured claims. If a creditor has more than one secured claim, list the creditor separately for          Column A               Column B              Column C
        each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As much         Amount of claim        Value of collateral   Unsecured
        as possible, list the claims in alphabetical order according to the creditor’s name.                              Do not deduct the      that supports         portion
                                                                                                                          value of collateral.   this claim            If any
 2.1 GM Financial                                          Describe the property that secures the claim:                          $28,000.00            $22,000.00               $6,000.00
        Creditor's Name
                                                            2017 Cadillac
         PO Box 181145
        Number          Street
         Arlington , TX 76096                              As of the date you file, the claim is: Check all that apply.
        City                        State     ZIP Code     ❑Contingent
        Who owes the debt? Check one.                      ❑Unliquidated
        ✔ Debtor 1 only
        ❑                                                  ❑Disputed
        ❑Debtor 2 only                                     Nature of lien. Check all that apply.
        ❑Debtor 1 and Debtor 2 only                        ❑An agreement you made (such as mortgage or
        ❑At least one of the debtors and another              secured car loan)
        ❑Check if this claim relates to a                  ❑Statutory lien (such as tax lien, mechanic's lien)
           community debt
                                                           ❑Judgment lien from a lawsuit
        Date debt was incurred                             ❑Other (including a right to offset)
                                                           Last 4 digits of account number

         Add the dollar value of your entries in Column A on this page. Write that number here:                                          $28,000.00




Official Form 106D
                                                 Doc 11 Schedule
                                                          FiledD:05/01/19
                                                                  Creditors Who Have Claims Secured by Property                                                            page 1 of 2
                     19-45800-pjs                                               Entered 05/01/19 09:10:17                                         Page 12 of 49
 Debtor 1                Danielle                                       Frederick                                             Case number (if known) 19-45800-pjs
                         First Name            Middle Name              Last Name


                                                                                                                      Column A                Column B              Column C
                Additional Page
                                                                                                                      Amount of claim         Value of collateral   Unsecured
  Part 1:       After listing any entries on this page, number them beginning with                                    Do not deduct the       that supports         portion
                2.3, followed by 2.4, and so forth.                                                                   value of collateral.    this claim            If any



 2.2                                                   Describe the property that secures the claim:
       Creditor's Name


       Number        Street
                                                       As of the date you file, the claim is: Check all that apply.

       City                         State   ZIP Code   ❑Contingent
       Who owes the debt? Check one.                   ❑Unliquidated
       ❑Debtor 1 only                                  ❑Disputed
       ❑Debtor 2 only                                  Nature of lien. Check all that apply.
       ❑Debtor 1 and Debtor 2 only                     ❑An agreement you made (such as mortgage or
       ❑At least one of the debtors and another           secured car loan)

       ❑Check if this claim relates to a               ❑Statutory lien (such as tax lien, mechanic's lien)
          community debt                               ❑Judgment lien from a lawsuit
       Date debt was incurred                          ❑Other (including a right to offset)
                                                       Last 4 digits of account number




       Add the dollar value of your entries in Column A on this page. Write that number here:                                                $0.00
       If this is the last page of your form, add the dollar value totals from all pages. Write that number                          $28,000.00
       here:




Official Form 106D                             Additional Page of Schedule D: Creditors Who Have Claims Secured by Property
                   19-45800-pjs                Doc    11 Filed 05/01/19 Entered 05/01/19 09:10:17 Page 13 of 49page 2 of 2
 Fill in this information to identify your case:

  Debtor 1                   Danielle                                   Frederick
                             First Name             Middle Name        Last Name

  Debtor 2
  (Spouse, if filing)        First Name             Middle Name        Last Name

  United States Bankruptcy Court for the:                         Eastern District of Michigan

  Case number                        19-45800-pjs                                                                                           ❑    Check if this is an
  (if known)                                                                                                                                     amended filing


Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                            12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule
D: Creditors Who Hold Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
the Continuation Page to this page. On the top of any additional pages, write your name and case number (if known).

 Part 1: List All of Your PRIORITY Unsecured Claims

  1. Do any creditors have priority unsecured claims against you?
     ❑ No. Go to Part 2.
     ✔ Yes.
     ❑
  2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
     identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
     possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
     Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
     (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                                  Total       Priority             Nonpriority
                                                                                                                                  claim       amount               amount

2.1      Ricks & Associates PLLC                                                                                                      $300.00            $300.00            $0.00
                                                                     Last 4 digits of account number
        Priority Creditor's Name
                                                                     When was the debt incurred?
         5600 West Maple Rd A-180
        Number           Street
                                                                     As of the date you file, the claim is: Check all that
                                                                     apply.
         West Bloomfield, MI 48322
                                                                     ❑ Contingent
                                                                     ❑ Unliquidated
        City                               State    ZIP Code
        Who incurred the debt? Check one.
        ✔ Debtor 1 only                                              ❑ Disputed
        ❑
        ❑ Debtor 2 only                                              Type of PRIORITY unsecured claim:
        ❑ Debtor 1 and Debtor 2 only                                 ❑ Domestic support obligations
        ❑ At least one of the debtors and another                    ❑ Taxes and certain other debts you owe the
        ❑ Check if this claim is for a community debt
                                                                         government
                                                                     ❑ Claims for death or personal injury while you were
        Is the claim subject to offset?                                  intoxicated
        ✔ No
        ❑                                                            ✔ Other. Specify
                                                                     ❑
        ❑ Yes                                                           Attorney Fees




Official Form 106E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                                      page 1 of 11
                    19-45800-pjs               Doc 11          Filed 05/01/19 Entered 05/01/19 09:10:17                                   Page 14 of 49
 Debtor 1              Danielle                                         Frederick                                          Case number (if known) 19-45800-pjs
                       First Name              Middle Name              Last Name

 Part 2: List All of Your NONPRIORITY Unsecured Claims

  3. Do any creditors have nonpriority unsecured claims against you?
      ❑     No. You have nothing to report in this part. Submit this form to the court with your other schedules.
      ✔
      ❑     Yes.
  4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
     unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
     than one creditor holds a particular claim, list the other creditors in Part 3. If you have more than three nonpriority unsecured claims fill out the Continuation Page of
     Part 2.
                                                                                                                                                             Total claim

4.1     American Coradius International LLC                                                                                                                           unknown
                                                                                  Last 4 digits of account number
        Nonpriority Creditor's Name
                                                                                  When was the debt incurred?
        2420 Sweet Home Rd 150
        Number           Street                                                   As of the date you file, the claim is: Check all that apply.
        Amherst, NY                                                               ❑ Contingent
        City                              State     ZIP Code                      ❑ Unliquidated
        Who incurred the debt? Check one.                                         ❑ Disputed
        ✔
        ❑ Debtor 1 only                                                           Type of NONPRIORITY unsecured claim:
        ❑ Debtor 2 only                                                           ❑ Student loans
        ❑ Debtor 1 and Debtor 2 only                                              ❑ Obligations arising out of a separation agreement or
        ❑                                                                             divorce that you did not report as priority claims
                                                                                  ❑ Debts to pension or profit-sharing plans, and other
          At least one of the debtors and another
        ❑ Check if this claim is for a community debt                                 similar debts
        Is the claim subject to offset?                                           ✔ Other. Specify
                                                                                  ❑
        ✔ No
        ❑
        ❑ Yes
4.2     Arbor-Ypsi Foot & Ankle Center                                            Last 4 digits of account number 4860                                                     $69.67
        Nonpriority Creditor's Name
                                                                                    When was the debt incurred?        07/28/2016
        3768 Packard A                                                            As of the date you file, the claim is: Check all that apply.
                                                                                  ❑ Contingent
        Number           Street

                                                                                  ❑ Unliquidated
        Ann Arbor, MI
        City                              State     ZIP Code
                                                                                  ❑ Disputed
        Who incurred the debt? Check one.
        ✔
        ❑ Debtor 1 only
                                                                                  Type of NONPRIORITY unsecured claim:

        ❑                                                                         ❑ Student loans
                                                                                  ❑ Obligations arising out of a separation agreement or
          Debtor 2 only
        ❑ Debtor 1 and Debtor 2 only                                                  divorce that you did not report as priority claims
        ❑ At least one of the debtors and another                                 ❑ Debts to pension or profit-sharing plans, and other
        ❑ Check if this claim is for a community debt                                 similar debts
        Is the claim subject to offset?
                                                                                  ✔ Other. Specify
                                                                                  ❑
        ✔ No
        ❑                                                                             Medical

        ❑ Yes
4.3     AT&T                                                                                                                                                          $1,536.99
                                                                                  Last 4 digits of account number
        Nonpriority Creditor's Name
                                                                                  When was the debt incurred?
        Po Box 5014
        Number           Street                                                   As of the date you file, the claim is: Check all that apply.
        Carol Stream, IL 60197-5014                                               ❑ Contingent
        City                              State     ZIP Code                      ❑ Unliquidated
        Who incurred the debt? Check one.                                         ❑ Disputed
        ✔
        ❑ Debtor 1 only                                                           Type of NONPRIORITY unsecured claim:
        ❑ Debtor 2 only                                                           ❑ Student loans
        ❑ Debtor 1 and Debtor 2 only                                              ❑ Obligations arising out of a separation agreement or
        ❑                                                                             divorce that you did not report as priority claims
                                                                                  ❑ Debts to pension or profit-sharing plans, and other
          At least one of the debtors and another
        ❑ Check if this claim is for a community debt                                 similar debts
        Is the claim subject to offset?                                           ✔ Other. Specify
                                                                                  ❑
        ✔ No
        ❑                                                                             Utility
        ❑ Yes




Official Form 106E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                                      page 2 of 11
                    19-45800-pjs              Doc 11           Filed 05/01/19 Entered 05/01/19 09:10:17                                    Page 15 of 49
Debtor 1              Danielle                                      Frederick                                         Case number (if known) 19-45800-pjs
                      First Name             Middle Name            Last Name


Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

 After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                          Total claim


4.4    Capital One                                                          Last 4 digits of account number 1951                                            $2,432.81
      Nonpriority Creditor's Name
                                                                                When was the debt incurred?      08/26/2016
       Po Box 6492
                                                                            As of the date you file, the claim is: Check all that apply.
      Number           Street
       Carol Stream, IL 60197-6492
                                                                            ❑      Contingent
      City                              State     ZIP Code                  ❑      Unliquidated
      Who incurred the debt? Check one.                                     ❑      Disputed
      ✔
      ❑      Debtor 1 only                                                  Type of NONPRIORITY unsecured claim:
      ❑      Debtor 2 only                                                  ❑      Student loans
      ❑      Debtor 1 and Debtor 2 only                                     ❑      Obligations arising out of a separation agreement or
                                                                                   divorce that you did not report as priority claims
      ❑
                                                                            ❑
             At least one of the debtors and another
                                                                                   Debts to pension or profit-sharing plans, and other
      ❑      Check if this claim is for a community debt                           similar debts
      Is the claim subject to offset?                                       ✔
                                                                            ❑      Other. Specify
      ✔
      ❑      No                                                                    Credit Card

      ❑      Yes
4.5    Comcast                                                              Last 4 digits of account number 7206                                                $363.50
      Nonpriority Creditor's Name
                                                                                When was the debt incurred?
       Po Box 7500
      Number           Street                                               As of the date you file, the claim is: Check all that apply.
       Southeastern, PA 19398-7500                                          ❑      Contingent
      City                              State     ZIP Code                  ❑      Unliquidated
      Who incurred the debt? Check one.                                     ❑      Disputed
      ✔
      ❑      Debtor 1 only                                                  Type of NONPRIORITY unsecured claim:
      ❑      Debtor 2 only                                                  ❑      Student loans
      ❑      Debtor 1 and Debtor 2 only                                     ❑      Obligations arising out of a separation agreement or
      ❑      At least one of the debtors and another
                                                                                   divorce that you did not report as priority claims

      ❑                                                                     ❑      Debts to pension or profit-sharing plans, and other
             Check if this claim is for a community debt                           similar debts
      Is the claim subject to offset?                                       ✔
                                                                            ❑      Other. Specify
      ✔
      ❑      No                                                                    Utility
      ❑      Yes
4.6    Comcast                                                              Last 4 digits of account number 7206                                                $363.50
      Nonpriority Creditor's Name
                                                                                When was the debt incurred?      12/13/2016
       Po Box 7500
                                                                            As of the date you file, the claim is: Check all that apply.
      Number           Street
       Southeastern, PA 19398-7500
                                                                            ❑      Contingent
      City                              State     ZIP Code                  ❑      Unliquidated
      Who incurred the debt? Check one.                                     ❑      Disputed
      ✔
      ❑      Debtor 1 only                                                  Type of NONPRIORITY unsecured claim:
      ❑      Debtor 2 only                                                  ❑      Student loans
      ❑      Debtor 1 and Debtor 2 only                                     ❑      Obligations arising out of a separation agreement or
                                                                                   divorce that you did not report as priority claims
      ❑
                                                                            ❑
             At least one of the debtors and another
                                                                                   Debts to pension or profit-sharing plans, and other
      ❑      Check if this claim is for a community debt                           similar debts
      Is the claim subject to offset?                                       ✔
                                                                            ❑      Other. Specify
      ✔
      ❑      No                                                                    Utility

      ❑      Yes




                  19-45800-pjs
Official Form 106E/F                        Doc 11           Filed 05/01/19
                                                              Schedule E/F: CreditorsEntered   05/01/19
                                                                                      Who Have Unsecured    09:10:17
                                                                                                         Claims                      Page 16 of 49             page 3 of 11
Debtor 1              Danielle                                      Frederick                                         Case number (if known) 19-45800-pjs
                      First Name             Middle Name            Last Name


Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

 After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                          Total claim


4.7    Convergent Outsourcing                                               Last 4 digits of account number 2676                                            $1,399.20
      Nonpriority Creditor's Name
                                                                                When was the debt incurred?      02/19/2019
       800 SW 39th St
                                                                            As of the date you file, the claim is: Check all that apply.
      Number           Street
       Renton, WA 98507
                                                                            ❑      Contingent
      City                              State     ZIP Code                  ❑      Unliquidated
      Who incurred the debt? Check one.                                     ❑      Disputed
      ✔
      ❑      Debtor 1 only                                                  Type of NONPRIORITY unsecured claim:
      ❑      Debtor 2 only                                                  ❑      Student loans
      ❑      Debtor 1 and Debtor 2 only                                     ❑      Obligations arising out of a separation agreement or
                                                                                   divorce that you did not report as priority claims
      ❑
                                                                            ❑
             At least one of the debtors and another
                                                                                   Debts to pension or profit-sharing plans, and other
      ❑      Check if this claim is for a community debt                           similar debts
      Is the claim subject to offset?                                       ✔
                                                                            ❑      Other. Specify
      ✔
      ❑      No                                                                    Debt Collection

      ❑      Yes
4.8    Credit Control LLC                                                                                                                                   unknown
                                                                            Last 4 digits of account number
      Nonpriority Creditor's Name
                                                                                When was the debt incurred?
       PO Box 31179
      Number           Street                                               As of the date you file, the claim is: Check all that apply.
       Tampa, FL                                                            ❑      Contingent
      City                              State     ZIP Code                  ❑      Unliquidated
      Who incurred the debt? Check one.                                     ❑      Disputed
      ✔
      ❑      Debtor 1 only                                                  Type of NONPRIORITY unsecured claim:
      ❑      Debtor 2 only                                                  ❑      Student loans
      ❑      Debtor 1 and Debtor 2 only                                     ❑      Obligations arising out of a separation agreement or
      ❑      At least one of the debtors and another                               divorce that you did not report as priority claims

      ❑      Check if this claim is for a community debt
                                                                            ❑      Debts to pension or profit-sharing plans, and other
                                                                                   similar debts
      Is the claim subject to offset?                                       ✔
                                                                            ❑      Other. Specify
      ✔
      ❑      No
      ❑      Yes
4.9    Eric W Brust                                                         Last 4 digits of account number 0543                                            $2,555.00
      Nonpriority Creditor's Name
                                                                                When was the debt incurred?
       2355 W Stadium BLVD
      Number           Street                                               As of the date you file, the claim is: Check all that apply.
       Ann Arbor, MI 48103                                                  ❑      Contingent
      City                              State     ZIP Code                  ❑      Unliquidated
      Who incurred the debt? Check one.                                     ❑      Disputed
      ✔
      ❑      Debtor 1 only                                                  Type of NONPRIORITY unsecured claim:
      ❑      Debtor 2 only                                                  ❑      Student loans
      ❑      Debtor 1 and Debtor 2 only                                     ❑      Obligations arising out of a separation agreement or
      ❑      At least one of the debtors and another
                                                                                   divorce that you did not report as priority claims

      ❑                                                                     ❑      Debts to pension or profit-sharing plans, and other
             Check if this claim is for a community debt                           similar debts
      Is the claim subject to offset?                                       ✔
                                                                            ❑      Other. Specify
      ✔
      ❑      No                                                                    Medical
      ❑      Yes




                  19-45800-pjs
Official Form 106E/F                        Doc 11           Filed 05/01/19
                                                              Schedule E/F: CreditorsEntered   05/01/19
                                                                                      Who Have Unsecured    09:10:17
                                                                                                         Claims                      Page 17 of 49             page 4 of 11
Debtor 1               Danielle                                      Frederick                                         Case number (if known) 19-45800-pjs
                       First Name             Middle Name            Last Name


Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

 After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                           Total claim


4.10   First Premier Bank                                                    Last 4 digits of account number 2059                                                $723.06
       Nonpriority Creditor's Name
                                                                                 When was the debt incurred?      09/09/2016
       3820 N Louise Ave
                                                                             As of the date you file, the claim is: Check all that apply.
       Number           Street
       Sioux Falls, SD 57107-0145
                                                                             ❑      Contingent
       City                              State     ZIP Code                  ❑      Unliquidated
       Who incurred the debt? Check one.                                     ❑      Disputed
       ✔
       ❑      Debtor 1 only                                                  Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                  ❑      Student loans
       ❑      Debtor 1 and Debtor 2 only                                     ❑      Obligations arising out of a separation agreement or
                                                                                    divorce that you did not report as priority claims
       ❑
                                                                             ❑
              At least one of the debtors and another
                                                                                    Debts to pension or profit-sharing plans, and other
       ❑      Check if this claim is for a community debt                           similar debts
       Is the claim subject to offset?                                       ✔
                                                                             ❑      Other. Specify
       ✔
       ❑      No                                                                    Credit Card

       ❑      Yes
4.11   FMS Inc.                                                                                                                                              unknown
                                                                             Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                                 When was the debt incurred?
       PO Box 707600
       Number           Street                                               As of the date you file, the claim is: Check all that apply.
       Tulsa, OK 74170                                                       ❑      Contingent
       City                              State     ZIP Code                  ❑      Unliquidated
       Who incurred the debt? Check one.                                     ❑      Disputed
       ✔
       ❑      Debtor 1 only                                                  Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                  ❑      Student loans
       ❑      Debtor 1 and Debtor 2 only                                     ❑      Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                               divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                             ❑      Debts to pension or profit-sharing plans, and other
                                                                                    similar debts
       Is the claim subject to offset?                                       ✔
                                                                             ❑      Other. Specify
       ✔
       ❑      No                                                                    Collecting for Walmart
       ❑      Yes
4.12   Forest Health Medical Center                                          Last 4 digits of account number 7047                                                $496.84
       Nonpriority Creditor's Name
                                                                                 When was the debt incurred?
       Po Box 72456
       Number           Street                                               As of the date you file, the claim is: Check all that apply.
       Cleveland, OH 44192-0002                                              ❑      Contingent
       City                              State     ZIP Code                  ❑      Unliquidated
       Who incurred the debt? Check one.                                     ❑      Disputed
       ✔
       ❑      Debtor 1 only                                                  Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                  ❑      Student loans
       ❑      Debtor 1 and Debtor 2 only                                     ❑      Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                    divorce that you did not report as priority claims

       ❑                                                                     ❑      Debts to pension or profit-sharing plans, and other
              Check if this claim is for a community debt                           similar debts
       Is the claim subject to offset?                                       ✔
                                                                             ❑      Other. Specify
       ✔
       ❑      No                                                                    Medical
       ❑      Yes




                  19-45800-pjs
Official Form 106E/F                         Doc 11           Filed 05/01/19
                                                               Schedule E/F: CreditorsEntered   05/01/19
                                                                                       Who Have Unsecured    09:10:17
                                                                                                          Claims                      Page 18 of 49             page 5 of 11
Debtor 1               Danielle                                      Frederick                                         Case number (if known) 19-45800-pjs
                       First Name             Middle Name            Last Name


Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

 After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                           Total claim


4.13   James P Lee                                                           Last 4 digits of account number 0066                                                $174.00
       Nonpriority Creditor's Name
                                                                                 When was the debt incurred?      08/29/2016
       3157 Packard St
                                                                             As of the date you file, the claim is: Check all that apply.
       Number           Street
       Ann Arbor, MI 48108-1900
                                                                             ❑      Contingent
       City                              State     ZIP Code                  ❑      Unliquidated
       Who incurred the debt? Check one.                                     ❑      Disputed
       ✔
       ❑      Debtor 1 only                                                  Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                  ❑      Student loans
       ❑      Debtor 1 and Debtor 2 only                                     ❑      Obligations arising out of a separation agreement or
                                                                                    divorce that you did not report as priority claims
       ❑
                                                                             ❑
              At least one of the debtors and another
                                                                                    Debts to pension or profit-sharing plans, and other
       ❑      Check if this claim is for a community debt                           similar debts
       Is the claim subject to offset?                                       ✔
                                                                             ❑      Other. Specify
       ✔
       ❑      No                                                                    Medical

       ❑      Yes
4.14   LJ Ross Associates                                                                                                                                    unknown
                                                                             Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                                 When was the debt incurred?
       P.O. Box 6099
       Number           Street                                               As of the date you file, the claim is: Check all that apply.
       Jackson, MI 49204-6099                                                ❑      Contingent
       City                              State     ZIP Code                  ❑      Unliquidated
       Who incurred the debt? Check one.                                     ❑      Disputed
       ✔
       ❑      Debtor 1 only                                                  Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                  ❑      Student loans
       ❑      Debtor 1 and Debtor 2 only                                     ❑      Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                               divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                             ❑      Debts to pension or profit-sharing plans, and other
                                                                                    similar debts
       Is the claim subject to offset?                                       ✔
                                                                             ❑      Other. Specify
       ✔
       ❑      No                                                                    Medical
       ❑      Yes
4.15   Macy/DSNB                                                             Last 4 digits of account number 6470                                                $486.39
       Nonpriority Creditor's Name
                                                                                 When was the debt incurred?
       911 Duke Blvd
       Number           Street                                               As of the date you file, the claim is: Check all that apply.
       Mason, OH 45040                                                       ❑      Contingent
       City                              State     ZIP Code                  ❑      Unliquidated
       Who incurred the debt? Check one.                                     ❑      Disputed
       ✔
       ❑      Debtor 1 only                                                  Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                  ❑      Student loans
       ❑      Debtor 1 and Debtor 2 only                                     ❑      Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                    divorce that you did not report as priority claims

       ❑                                                                     ❑      Debts to pension or profit-sharing plans, and other
              Check if this claim is for a community debt                           similar debts
       Is the claim subject to offset?                                       ✔
                                                                             ❑      Other. Specify
       ✔
       ❑      No                                                                    Credit Card
       ❑      Yes




                  19-45800-pjs
Official Form 106E/F                         Doc 11           Filed 05/01/19
                                                               Schedule E/F: CreditorsEntered   05/01/19
                                                                                       Who Have Unsecured    09:10:17
                                                                                                          Claims                      Page 19 of 49             page 6 of 11
Debtor 1               Danielle                                      Frederick                                         Case number (if known) 19-45800-pjs
                       First Name             Middle Name            Last Name


Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

 After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                           Total claim


4.16   Nordstrom                                                             Last 4 digits of account number 0681                                                $547.25
       Nonpriority Creditor's Name
                                                                                 When was the debt incurred?
       PO Box 79139
       Number           Street                                               As of the date you file, the claim is: Check all that apply.
       Phoenix, AZ 85062                                                     ❑      Contingent
       City                              State     ZIP Code                  ❑      Unliquidated
       Who incurred the debt? Check one.                                     ❑      Disputed
       ✔
       ❑      Debtor 1 only                                                  Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                  ❑      Student loans
       ❑      Debtor 1 and Debtor 2 only                                     ❑      Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                    divorce that you did not report as priority claims

       ❑                                                                     ❑      Debts to pension or profit-sharing plans, and other
              Check if this claim is for a community debt                           similar debts
       Is the claim subject to offset?                                       ✔
                                                                             ❑      Other. Specify
       ✔
       ❑      No                                                                    Credit Card
       ❑      Yes
4.17   NPRTO Michigan LLC                                                    Last 4 digits of account number 7409                                            $4,922.44
       Nonpriority Creditor's Name
                                                                                 When was the debt incurred?      02/28/2019
       256 W Data Dr
                                                                             As of the date you file, the claim is: Check all that apply.
       Number           Street
       Draper, UT 84020-2315
                                                                             ❑      Contingent
       City                              State     ZIP Code                  ❑      Unliquidated
       Who incurred the debt? Check one.                                     ❑      Disputed
       ✔
       ❑      Debtor 1 only                                                  Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                  ❑      Student loans
       ❑      Debtor 1 and Debtor 2 only                                     ❑      Obligations arising out of a separation agreement or
                                                                                    divorce that you did not report as priority claims
       ❑
                                                                             ❑
              At least one of the debtors and another
                                                                                    Debts to pension or profit-sharing plans, and other
       ❑      Check if this claim is for a community debt                           similar debts
       Is the claim subject to offset?                                       ✔
                                                                             ❑      Other. Specify
       ✔
       ❑      No                                                                    Lease ( Furniture)

       ❑      Yes
4.18   PayPal Credit                                                         Last 4 digits of account number 3095                                            $2,362.49
       Nonpriority Creditor's Name
                                                                                 When was the debt incurred?
       PO Box 5138
       Number           Street                                               As of the date you file, the claim is: Check all that apply.
       Timonium, MD 21094                                                    ❑      Contingent
       City                              State     ZIP Code                  ❑      Unliquidated
       Who incurred the debt? Check one.                                     ❑      Disputed
       ✔
       ❑      Debtor 1 only                                                  Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                  ❑      Student loans
       ❑      Debtor 1 and Debtor 2 only                                     ❑      Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                    divorce that you did not report as priority claims

       ❑                                                                     ❑      Debts to pension or profit-sharing plans, and other
              Check if this claim is for a community debt                           similar debts
       Is the claim subject to offset?                                       ✔
                                                                             ❑      Other. Specify
       ✔
       ❑      No
       ❑      Yes




                  19-45800-pjs
Official Form 106E/F                         Doc 11           Filed 05/01/19
                                                               Schedule E/F: CreditorsEntered   05/01/19
                                                                                       Who Have Unsecured    09:10:17
                                                                                                          Claims                      Page 20 of 49             page 7 of 11
Debtor 1               Danielle                                      Frederick                                         Case number (if known) 19-45800-pjs
                       First Name             Middle Name            Last Name


Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

 After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                           Total claim


4.19   Professional Account Management                                       Last 4 digits of account number 0081                                                $250.00
       Nonpriority Creditor's Name
                                                                                 When was the debt incurred?      11/27/2018
       PO Box 2549
                                                                             As of the date you file, the claim is: Check all that apply.
       Number           Street
       Detroit, MI 48231
                                                                             ❑      Contingent
       City                              State     ZIP Code                  ❑      Unliquidated
       Who incurred the debt? Check one.                                     ❑      Disputed
       ✔
       ❑      Debtor 1 only                                                  Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                  ❑      Student loans
       ❑      Debtor 1 and Debtor 2 only                                     ❑      Obligations arising out of a separation agreement or
                                                                                    divorce that you did not report as priority claims
       ❑
                                                                             ❑
              At least one of the debtors and another
                                                                                    Debts to pension or profit-sharing plans, and other
       ❑      Check if this claim is for a community debt                           similar debts
       Is the claim subject to offset?                                       ✔
                                                                             ❑      Other. Specify
       ✔
       ❑      No                                                                    Debt Collection

       ❑      Yes
4.20   Sprint                                                                Last 4 digits of account number 2676                                            $1,399.20
       Nonpriority Creditor's Name
                                                                                 When was the debt incurred?      11/27/2018
       PO Box 4191
                                                                             As of the date you file, the claim is: Check all that apply.
       Number           Street
       Carol Stream, IL 60197
                                                                             ❑      Contingent
       City                              State     ZIP Code                  ❑      Unliquidated
       Who incurred the debt? Check one.                                     ❑      Disputed
       ✔
       ❑      Debtor 1 only                                                  Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                  ❑      Student loans
       ❑      Debtor 1 and Debtor 2 only                                     ❑      Obligations arising out of a separation agreement or
                                                                                    divorce that you did not report as priority claims
       ❑
                                                                             ❑
              At least one of the debtors and another
                                                                                    Debts to pension or profit-sharing plans, and other
       ❑      Check if this claim is for a community debt                           similar debts
       Is the claim subject to offset?                                       ✔
                                                                             ❑      Other. Specify
       ✔
       ❑      No                                                                    Utility

       ❑      Yes
4.21   St Joseph Mercy Hosptial                                              Last 4 digits of account number 9043                                                 $85.04
       Nonpriority Creditor's Name
                                                                                 When was the debt incurred?      03/17/2019
       PO Box 776480
                                                                             As of the date you file, the claim is: Check all that apply.
       Number           Street
       Chicago , IL
                                                                             ❑      Contingent
       City                              State     ZIP Code                  ❑      Unliquidated
       Who incurred the debt? Check one.                                     ❑      Disputed
       ✔
       ❑      Debtor 1 only                                                  Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                  ❑      Student loans
       ❑      Debtor 1 and Debtor 2 only                                     ❑      Obligations arising out of a separation agreement or
                                                                                    divorce that you did not report as priority claims
       ❑
                                                                             ❑
              At least one of the debtors and another
                                                                                    Debts to pension or profit-sharing plans, and other
       ❑      Check if this claim is for a community debt                           similar debts
       Is the claim subject to offset?                                       ✔
                                                                             ❑      Other. Specify
       ✔
       ❑      No                                                                    Medical

       ❑      Yes




                  19-45800-pjs
Official Form 106E/F                         Doc 11           Filed 05/01/19
                                                               Schedule E/F: CreditorsEntered   05/01/19
                                                                                       Who Have Unsecured    09:10:17
                                                                                                          Claims                      Page 21 of 49             page 8 of 11
Debtor 1               Danielle                                      Frederick                                         Case number (if known) 19-45800-pjs
                       First Name             Middle Name            Last Name


Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

 After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                           Total claim


4.22   University of Michigan Hospital                                       Last 4 digits of account number 3983                                            unknown
       Nonpriority Creditor's Name
                                                                                 When was the debt incurred?      286.27
       Patient Customer Services
                                                                             As of the date you file, the claim is: Check all that apply.

       Dept: Ch14410
                                                                             ❑      Contingent
       Number           Street                                               ❑      Unliquidated
       Palatine, IL 60055-0001                                               ❑      Disputed
       City                              State     ZIP Code
                                                                             Type of NONPRIORITY unsecured claim:
       Who incurred the debt? Check one.                                     ❑      Student loans
       ✔
       ❑      Debtor 1 only                                                  ❑      Obligations arising out of a separation agreement or
       ❑      Debtor 2 only                                                         divorce that you did not report as priority claims

       ❑      Debtor 1 and Debtor 2 only                                     ❑      Debts to pension or profit-sharing plans, and other
                                                                                    similar debts
       ❑      At least one of the debtors and another                        ✔
                                                                             ❑      Other. Specify
       ❑      Check if this claim is for a community debt                           Medical
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.23   University of Michigan Hospital                                       Last 4 digits of account number 3781                                                $304.25
       Nonpriority Creditor's Name
                                                                                 When was the debt incurred?
       Patient Customer Services
                                                                             As of the date you file, the claim is: Check all that apply.

       Dept: Ch14410                                                         ❑      Contingent
       Number           Street                                               ❑      Unliquidated
       Palatine, IL 60055-0001                                               ❑      Disputed
       City                              State     ZIP Code
                                                                             Type of NONPRIORITY unsecured claim:
       Who incurred the debt? Check one.                                     ❑      Student loans
       ✔
       ❑      Debtor 1 only                                                  ❑      Obligations arising out of a separation agreement or
       ❑      Debtor 2 only                                                         divorce that you did not report as priority claims
       ❑      Debtor 1 and Debtor 2 only                                     ❑      Debts to pension or profit-sharing plans, and other
       ❑
                                                                                    similar debts
              At least one of the debtors and another
                                                                             ✔
                                                                             ❑
       ❑
                                                                                    Other. Specify
              Check if this claim is for a community debt                           Medical
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.24   University of Michigan Hospital                                       Last 4 digits of account number 6924                                                $233.64
       Nonpriority Creditor's Name
                                                                                 When was the debt incurred?
       Patient Customer Services
                                                                             As of the date you file, the claim is: Check all that apply.

       Dept: Ch14410                                                         ❑      Contingent
       Number           Street                                               ❑      Unliquidated
       Palatine, IL 60055-0001                                               ❑      Disputed
       City                              State     ZIP Code
                                                                             Type of NONPRIORITY unsecured claim:
       Who incurred the debt? Check one.                                     ❑      Student loans
       ✔
       ❑      Debtor 1 only                                                  ❑      Obligations arising out of a separation agreement or
       ❑      Debtor 2 only                                                         divorce that you did not report as priority claims
       ❑      Debtor 1 and Debtor 2 only                                     ❑      Debts to pension or profit-sharing plans, and other
       ❑
                                                                                    similar debts
              At least one of the debtors and another
                                                                             ✔
                                                                             ❑
       ❑
                                                                                    Other. Specify
              Check if this claim is for a community debt                           Medical
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
                  19-45800-pjs
Official Form 106E/F                         Doc 11           Filed 05/01/19
                                                               Schedule E/F: CreditorsEntered   05/01/19
                                                                                       Who Have Unsecured    09:10:17
                                                                                                          Claims                      Page 22 of 49             page 9 of 11
Debtor 1               Danielle                                      Frederick                                         Case number (if known) 19-45800-pjs
                       First Name             Middle Name            Last Name


Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

 After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                           Total claim


4.25   Verizon Wireless                                                                                                                                         $402.72
                                                                             Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                                 When was the debt incurred?
       PO Box 26055
       Number           Street                                               As of the date you file, the claim is: Check all that apply.
       Minneapolis, MN 55426                                                 ❑      Contingent
       City                              State     ZIP Code                  ❑      Unliquidated
       Who incurred the debt? Check one.                                     ❑      Disputed
       ✔
       ❑      Debtor 1 only                                                  Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                  ❑      Student loans
       ❑      Debtor 1 and Debtor 2 only                                     ❑      Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                               divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                             ❑      Debts to pension or profit-sharing plans, and other
                                                                                    similar debts
       Is the claim subject to offset?                                       ✔
                                                                             ❑      Other. Specify
       ✔
       ❑      No                                                                    Phone
       ❑      Yes
4.26   Von Maur                                                              Last 4 digits of account number 2775                                               $300.22
       Nonpriority Creditor's Name
                                                                                 When was the debt incurred?      09/07/2016
       6565 Brady St
                                                                             As of the date you file, the claim is: Check all that apply.
       Number           Street
       Davenport, IA
                                                                             ❑      Contingent
       City                              State     ZIP Code                  ❑      Unliquidated
       Who incurred the debt? Check one.                                     ❑      Disputed
       ✔
       ❑      Debtor 1 only                                                  Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                  ❑      Student loans
       ❑      Debtor 1 and Debtor 2 only                                     ❑      Obligations arising out of a separation agreement or
                                                                                    divorce that you did not report as priority claims
       ❑
                                                                             ❑
              At least one of the debtors and another
                                                                                    Debts to pension or profit-sharing plans, and other
       ❑      Check if this claim is for a community debt                           similar debts
       Is the claim subject to offset?                                       ✔
                                                                             ❑      Other. Specify
       ✔
       ❑      No
       ❑      Yes
4.27   Walmart/Synchrony Bank                                                Last 4 digits of account number 2477                                               $632.65
       Nonpriority Creditor's Name
                                                                                 When was the debt incurred?      06/24/2018
       PO Box 530927
                                                                             As of the date you file, the claim is: Check all that apply.
       Number           Street
       Atlanta, GA 30353
                                                                             ❑      Contingent
       City                              State     ZIP Code                  ❑      Unliquidated
       Who incurred the debt? Check one.                                     ❑      Disputed
       ✔
       ❑      Debtor 1 only                                                  Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                  ❑      Student loans
       ❑      Debtor 1 and Debtor 2 only                                     ❑      Obligations arising out of a separation agreement or
                                                                                    divorce that you did not report as priority claims
       ❑
                                                                             ❑
              At least one of the debtors and another
                                                                                    Debts to pension or profit-sharing plans, and other
       ❑      Check if this claim is for a community debt                           similar debts
       Is the claim subject to offset?                                       ✔
                                                                             ❑      Other. Specify
       ✔
       ❑      No                                                                    Credit Card

       ❑      Yes




                  19-45800-pjs
Official Form 106E/F                         Doc 11           Filed 05/01/19
                                                               Schedule E/F: CreditorsEntered   05/01/19
                                                                                       Who Have Unsecured    09:10:17
                                                                                                          Claims                      Page 23 of 49          page 10 of 11
Debtor 1           Danielle                                       Frederick                                   Case number (if known) 19-45800-pjs
                   First Name             Middle Name              Last Name

Part 4: Add the Amounts for Each Type of Unsecured Claim

 6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
    type of unsecured claim.




                                                                                           Total claim


                  6a. Domestic support obligations                              6a.                               $0.00
 Total claims
 from Part 1      6b. Taxes and certain other debts you owe the                 6b.                               $0.00
                      government

                  6c. Claims for death or personal injury while you             6c.                               $0.00
                      were intoxicated

                  6d. Other. Add all other priority unsecured claims.           6d.   +                         $300.00
                      Write that amount here.

                  6e. Total. Add lines 6a through 6d.                           6e.                              $300.00




                                                                                           Total claim


                 6f. Student loans                                              6f.                               $0.00
 Total claims
 from Part 2     6g. Obligations arising out of a separation                    6g.                               $0.00
                     agreement or divorce that you did not report as
                     priority claims

                 6h. Debts to pension or profit-sharing plans, and              6h.                               $0.00
                     other similar debts

                 6i. Other. Add all other nonpriority unsecured claims.         6i.    +                     $22,040.86
                     Write that amount here.

                 6j. Total. Add lines 6f through 6i.                            6j.                           $22,040.86




                  19-45800-pjs
Official Form 106E/F                     Doc 11          Filed 05/01/19
                                                          Schedule E/F: CreditorsEntered   05/01/19
                                                                                  Who Have Unsecured    09:10:17
                                                                                                     Claims                 Page 24 of 49           page 11 of 11
 Fill in this information to identify your case:

     Debtor 1                   Danielle                                  Frederick
                                First Name            Middle Name        Last Name

     Debtor 2
     (Spouse, if filing)        First Name            Middle Name        Last Name

     United States Bankruptcy Court for the:                        Eastern District of Michigan

     Case number                       19-45800-pjs                                                                                            ❑   Check if this is an
     (if known)                                                                                                                                    amended filing


Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any additional pages, write your name and case number (if
known).

 1.     Do you have any executory contracts or unexpired leases?
        ✔No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
        ❑
        ❑Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).
2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for example, rent,
       vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and unexpired leases.



       Person or company with whom you have the contract or lease                                  State what the contract or lease is for

2.1

        Name

        Number         Street

        City                                 State    ZIP Code

2.2

        Name

        Number         Street

        City                                 State    ZIP Code

2.3

        Name

        Number         Street

        City                                 State    ZIP Code

2.4

        Name

        Number         Street

        City                                 State    ZIP Code

2.5

        Name

        Number         Street

        City                                 State    ZIP Code



Official Form 106G                                               Schedule G: Executory Contracts and Unexpired Leases                                                    page 1 of 1
                       19-45800-pjs              Doc 11          Filed  05/01/19 Entered 05/01/19 09:10:17                                   Page 25 of 49
 Fill in this information to identify your case:

  Debtor 1                        Danielle                                   Frederick
                                 First Name              Middle Name        Last Name

  Debtor 2
  (Spouse, if filing)            First Name              Middle Name        Last Name

  United States Bankruptcy Court for the:                              Eastern District of Michigan

  Case number                           19-45800-pjs                                                                                        ❑     Check if this is an
  (if known)                                                                                                                                      amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                                                  12/15
Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people are filing together,
both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out, and number the entries in the boxes on
the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.

 1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
      ✔ No
      ❑
      ❑Yes
 2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include Arizona, California, Idaho,
    Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
      ✔No. Go to line 3.
      ❑
      ❑Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
        ❑No
        ❑Yes. In which community state or territory did you live?                                       . Fill in the name and current address of that person.


               Name

               Number          Street

               City                                   State   ZIP Code

 3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown in line 2 again as a
    codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official Form 106D), Schedule E/F (Official
    Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

      Column 1: Your codebtor                                                                                 Column 2: The creditor to whom you owe the debt
                                                                                                                Check all schedules that apply:
3.1                                                                                                             ❑Schedule D, line
      Name
                                                                                                                ❑Schedule E/F, line
      Number          Street                                                                                    ❑Schedule G, line
      City                                    State     ZIP Code

Official Form 106H                                                               Schedule H: Your Codebtors                                                             page 1 of 1




                      19-45800-pjs                    Doc 11       Filed 05/01/19           Entered 05/01/19 09:10:17                   Page 26 of 49
 Fill in this information to identify your case:

  Debtor 1                   Danielle                                    Frederick
                             First Name              Middle Name        Last Name

  Debtor 2
  (Spouse, if filing)        First Name              Middle Name        Last Name                                                Check if this is:

  United States Bankruptcy Court for the:                          Eastern District of Michigan                                  ❑An amended filing
                                                                                                                                 ❑A supplement showing postpetition
  Case number                         19-45800-pjs                                                                                    chapter 13 income as of the following date:
  (if known)

                                                                                                                                      MM / DD / YYYY

Official Form 106I
Schedule I: Your Income                                                                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for supplying correct
information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse. If you are separated and your
spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write your name and case number (if known). Answer every question.


 Part 1: Describe Employment


 1. Fill in your employment
    information.                                                                  Debtor 1                                         Debtor 2 or non-filing spouse


     If you have more than one job,            Employment status             ✔Employed ❑Not Employed
                                                                             ❑                                                 ❑Employed ❑Not Employed
     attach a separate page with
     information about additional              Occupation                    Customer Service
     employers.
                                               Employer's name               Faurecia USA Holdings Inc
     Include part time, seasonal, or
     self-employed work.
                                               Employer's address            2800 High Meadow Circle
     Occupation may include student                                           Number Street                                    Number Street
     or homemaker, if it applies.




                                                                             Auburn Hills, MI 48326
                                                                              City                     State    Zip Code       City                    State      Zip Code
                                               How long employed there? 4 years



 Part 2: Give Details About Monthly Income


     Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing spouse unless you
     are separated.
     If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need more space,
     attach a separate sheet to this form.

                                                                                                           For Debtor 1     For Debtor 2 or
                                                                                                                            non-filing spouse

 2. List monthly gross wages, salary, and commissions (before all payroll
    deductions.) If not paid monthly, calculate what the monthly wage would be.               2.               $2,125.28                    $0.00

 3. Estimate and list monthly overtime pay.                                                   3.   +               $0.00   +                $0.00


 4. Calculate gross income. Add line 2 + line 3.                                              4.               $2,125.28                    $0.00




Official Form 106I                                                      Schedule I: Your Income                                                                        page 1
                     19-45800-pjs              Doc 11        Filed 05/01/19     Entered 05/01/19 09:10:17                              Page 27 of 49
 Debtor 1                   Danielle                                                           Frederick                           Case number (if known) 19-45800-pjs
                            First Name                      Middle Name                         Last Name


                                                                                                                        For Debtor 1       For Debtor 2 or
                                                                                                                                           non-filing spouse
      Copy line 4 here....................................................................................➔   4.           $2,125.28                   $0.00
 5.   List all payroll deductions:

      5a. Tax, Medicare, and Social Security deductions                                                       5a.           $182.39                    $0.00

      5b. Mandatory contributions for retirement plans                                                        5b.            $61.49                    $0.00

      5c. Voluntary contributions for retirement plans                                                        5c.           $127.53                    $0.00

      5d. Required repayments of retirement fund loans                                                        5d.             $0.00                    $0.00

      5e. Insurance                                                                                           5e.            $65.00                    $0.00

      5f. Domestic support obligations                                                                        5f.             $0.00                    $0.00

      5g. Union dues                                                                                          5g.             $0.00                    $0.00

                                                                                                              5h.
                                                                                                                    +          $0.00       +           $0.00
      5h. Other deductions. Specify:
 6.   Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g + 5h.                             6.            $436.41                    $0.00
 7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                                     7.           $1,688.87                   $0.00
 8.   List all other income regularly received:

      8a. Net income from rental property and from operating a business,
          profession, or farm
            Attach a statement for each property and business showing gross receipts,
            ordinary and necessary business expenses, and the total monthly net income.
                                                                                                              8a.             $0.00                    $0.00
      8b. Interest and dividends
                                                                                                              8b.             $0.00                    $0.00
      8c. Family support payments that you, a non-filing spouse, or a dependent
          regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                                              8c.             $0.00                    $0.00
      8d. Unemployment compensation                                                                           8d.             $0.00                    $0.00
      8e. Social Security                                                                                     8e.             $0.00                    $0.00
      8f. Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
                                                                                                              8f.             $0.00                    $0.00
            Specify:
                                                                                                              8g.             $0.00                    $0.00
      8g. Pension or retirement income
      8h. Other monthly income. Specify:                                                                      8h.   +          $0.00       +           $0.00



 9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h.                                   9.               $0.00                    $0.00

 10. Calculate monthly income. Add line 7 + line 9.
     Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse                                10.          $1,688.87   +                $0.00        =       $1,688.87

 11. State all other regular contributions to the expenses that you list in Schedule J.
      Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
      friends or relatives.
      Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

      Specify:                                                                                                                                             11. +              $0.00
 12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. Write that
     amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies                                                   12.          $1,688.87
                                                                                                                                                                     Combined
                                                                                                                                                                     monthly income
 13. Do you expect an increase or decrease within the year after you file this form?
      ✔ No.
      ❑
      ❑Yes. Explain:


Official Form 106I                                                                          Schedule I: Your Income                                                            page 2
                      19-45800-pjs                         Doc 11                Filed 05/01/19     Entered 05/01/19 09:10:17                    Page 28 of 49
 Fill in this information to identify your case:

  Debtor 1                   Danielle                                        Frederick
                             First Name              Middle Name            Last Name                              Check if this is:
  Debtor 2                                                                                                         ❑An amended filing
  (Spouse, if filing)        First Name              Middle Name            Last Name                              ❑A supplement showing postpetition
                                                                                                                       chapter 13 income as of the following date:
  United States Bankruptcy Court for the:                            Eastern District of Michigan

  Case number                        19-45800-pjs                                                                      MM / DD / YYYY
  (if known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                               12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, attach another sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 Part 1: Describe Your Household

 1. Is this a joint case?

     ✔No. Go to line 2.
     ❑
     ❑Yes. Does Debtor 2 live in a separate household?
            ❑No
            ❑Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
 2. Do you have dependents?                        ❑No
     Do not list Debtor 1 and                      ✔Yes. Fill out this information for
                                                   ❑                                     Dependent's relationship to          Dependent's         Does dependent live
     Debtor 2.                                                                           Debtor 1 or Debtor 2                 age                 with you?
                                                      each dependent...............
     Do not state the dependents' names.                                                 Child                                8                         ✔Yes.
                                                                                                                                                   ❑No. ❑
                                                                                         Child                                14                        ✔Yes.
                                                                                                                                                   ❑No. ❑
                                                                                         Child                                16                        ✔Yes.
                                                                                                                                                   ❑No. ❑
                                                                                                                                                   ❑No. ❑Yes.
                                                                                                                                                   ❑No. ❑Yes.
 3. Do your expenses include expenses              ✔ No
                                                   ❑
    of people other than yourself and
    your dependents?
                                                   ❑Yes


 Part 2: Estimate Your Ongoing Monthly Expenses

 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report expenses as of a date after
 the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the applicable date.

 Include expenses paid for with non-cash government assistance if you know the value of                                                    Your expenses
 such assistance and have included it on Schedule I: Your Income (Official Form 106I.)

 4. The rental or home ownership expenses for your residence. Include first mortgage payments and any rent for the
    ground or lot.                                                                                                                 4.


     If not included in line 4:
                                                                                                                                   4a.                        $0.00
     4a. Real estate taxes
                                                                                                                                   4b.                        $0.00
     4b. Property, homeowner's, or renter's insurance
                                                                                                                                   4c.                        $0.00
     4c. Home maintenance, repair, and upkeep expenses
                                                                                                                                   4d.
     4d. Homeowner's association or condominium dues                                                                                                          $0.00




Official Form 106J                                                            Schedule J: Your Expenses                                                                 page 1
                    19-45800-pjs               Doc 11            Filed 05/01/19    Entered 05/01/19 09:10:17                             Page 29 of 49
 Debtor 1              Danielle                                        Frederick                             Case number (if known) 19-45800-pjs
                       First Name             Middle Name               Last Name


                                                                                                                             Your expenses

 5.    Additional mortgage payments for your residence, such as home equity loans                                  5.

 6.    Utilities:

       6a. Electricity, heat, natural gas                                                                          6a.                        $0.00

       6b. Water, sewer, garbage collection                                                                        6b.                        $0.00

       6c. Telephone, cell phone, Internet, satellite, and cable services                                          6c.                        $0.00

       6d. Other. Specify:                                                                                         6d.                        $0.00

 7.    Food and housekeeping supplies                                                                              7.                         $0.00

 8.    Childcare and children’s education costs                                                                    8.                         $0.00

 9.    Clothing, laundry, and dry cleaning                                                                         9.                         $0.00

 10. Personal care products and services                                                                           10.                        $0.00

 11.   Medical and dental expenses                                                                                 11.                        $0.00

 12. Transportation. Include gas, maintenance, bus or train fare.
     Do not include car payments.                                                                                  12.                        $0.00

 13. Entertainment, clubs, recreation, newspapers, magazines, and books                                            13.                        $0.00

 14. Charitable contributions and religious donations                                                              14.                        $0.00

 15. Insurance.
       Do not include insurance deducted from your pay or included in lines 4 or 20.

                                                                                                                   15a.                       $0.00
       15a. Life insurance
                                                                                                                   15b.                       $0.00
       15b. Health insurance
                                                                                                                   15c.                       $0.00
       15c. Vehicle insurance
                                                                                                                   15d.                       $0.00
       15d. Other insurance. Specify:

 16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
       Specify:                                                                                                    16.                        $0.00

 17. Installment or lease payments:

       17a. Car payments for Vehicle 1                                                                             17a.

       17b. Car payments for Vehicle 2                                                                             17b.

       17c. Other. Specify:                                                                                        17c.

       17d. Other. Specify:                                                                                        17d.

 18. Your payments of alimony, maintenance, and support that you did not report as deducted
     from your pay on line 5, Schedule I, Your Income (Official Form 106I).                                        18.                        $0.00

 19. Other payments you make to support others who do not live with you.
       Specify:                                                                                                    19.                        $0.00

 20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

       20a. Mortgages on other property                                                                            20a.                       $0.00

       20b. Real estate taxes                                                                                      20b.                       $0.00

       20c. Property, homeowner’s, or renter’s insurance                                                           20c.                       $0.00
       20d. Maintenance, repair, and upkeep expenses                                                               20d.                       $0.00
       20e. Homeowner’s association or condominium dues                                                            20e.                       $0.00

Official Form 106J                                                        Schedule J: Your Expenses                                                   page 2
                    19-45800-pjs              Doc 11         Filed 05/01/19    Entered 05/01/19 09:10:17                  Page 30 of 49
 Debtor 1              Danielle                                     Frederick                               Case number (if known) 19-45800-pjs
                       First Name           Middle Name              Last Name



 21. Other. Specify:                                                                                              21.     +                   $0.00

 22. Calculate your monthly expenses.

      22a. Add lines 4 through 21.                                                                                22a.                        $0.00

      22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                        22b.                        $0.00

      22c. Add line 22a and 22b. The result is your monthly expenses.                                             22c.                        $0.00


 23. Calculate your monthly net income.

      23a. Copy line 12 (your combined monthly income) from Schedule I.                                           23a.                    $1,688.87

      23b. Copy your monthly expenses from line 22c above.                                                        23b.    –                   $0.00

      23c. Subtract your monthly expenses from your monthly income.
                                                                                                                  23c.                    $1,688.87
            The result is your monthly net income.



 24. Do you expect an increase or decrease in your expenses within the year after you file this form?

      For example, do you expect to finish paying for your car loan within the year or do you expect your
      mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

      ✔ No.
      ❑              None
      ❑Yes.




Official Form 106J                                                     Schedule J: Your Expenses                                                      page 3
                  19-45800-pjs             Doc 11         Filed 05/01/19    Entered 05/01/19 09:10:17                    Page 31 of 49
 Fill in this information to identify your case:

  Debtor 1                         Danielle                                                  Frederick
                                  First Name                    Middle Name                 Last Name

  Debtor 2
  (Spouse, if filing)             First Name                    Middle Name                 Last Name

  United States Bankruptcy Court for the:                                           Eastern District of Michigan

  Case number                                19-45800-pjs                                                                                                                           ❑      Check if this is an
  (if known)                                                                                                                                                                               amended filing


Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical
Information                                                                                                                                                                                                          12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Fill out all of your
schedules first; then complete the information on this form. If you are filing amended schedules after you file your original forms, you must fill out a new Summary
and check the box at the top of this page.


 Part 1: Summarize Your Assets


                                                                                                                                                                                            Your assets
                                                                                                                                                                                            Value of what you own

 1. Schedule A/B: Property (Official Form 106A/B)
    1a. Copy line 55, Total real estate, from Schedule A/B...........................................................................................................                                               $0.00


    1b. Copy line 62, Total personal property, from Schedule A/B................................................................................................                                               $28,400.00


    1c. Copy line 63, Total of all property on Schedule A/B...........................................................................................................                                         $28,400.00



 Part 2: Summarize Your Liabilities



                                                                                                                                                                                            Your liabilities
                                                                                                                                                                                            Amount you owe

 2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
    2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D.......                                                                                  $28,000.00

 3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                                                                                  $300.00
    3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F......................................

    3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F.................................                                                       +                 $22,040.86


                                                                                                                                                                  Your total liabilities                       $50,340.86

 Part 3: Summarize Your Income and Expenses

 4. Schedule I: Your Income (Official Form 106I)
    Copy your combined monthly income from line 12 of Schedule I..........................................................................................                                                       $1,688.87


 5. Schedule J: Your Expenses (Official Form 106J)
    Copy your monthly expenses from line 22c of Schedule J..................................................................................                                                                        $0.00




Official Form 106Sum
                                                         Doc 11Summary of Your Assets and Liabilities and Certain Statistical Information                                                                         page 1 of 2
                       19-45800-pjs                               Filed   05/01/19 Entered 05/01/19 09:10:17 Page 32 of 49
 Debtor 1             Danielle                                        Frederick                                           Case number (if known) 19-45800-pjs
                      First Name             Middle Name               Last Name



 Part 4: Answer These Questions for Administrative and Statistical Records



6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
   ❑    No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
   ✔
   ❑    Yes



7. What kind of debt do you have?
   ✔
   ❑    Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
        family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

   ❑    Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
        this form to the court with your other schedules.



8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
   Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                                                         $2,224.74




9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:


                                                                                                                       Total claim

       From Part 4 on Schedule E/F, copy the following:


    9a. Domestic support obligations (Copy line 6a.)                                                                                      $0.00



    9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                                             $0.00



    9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                                                   $0.00



    9d. Student loans. (Copy line 6f.)                                                                                                    $0.00



    9e.Obligations arising out of a separation agreement or divorce that you did not report as priority                                   $0.00
       claims. (Copy line 6g.)



    9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)                         +                     $0.00



    9g. Total. Add lines 9a through 9f.                                                                                                  $0.00




Official Form 106Sum
                                            Doc 11Summary of Your Assets and Liabilities and Certain Statistical Information                                       page 2 of 2
                   19-45800-pjs                      Filed   05/01/19 Entered 05/01/19 09:10:17 Page 33 of 49
 Fill in this information to identify your case:

  Debtor 1                   Danielle                                   Frederick
                             First Name             Middle Name        Last Name

  Debtor 2
  (Spouse, if filing)        First Name             Middle Name        Last Name

  United States Bankruptcy Court for the:                         Eastern District of Michigan

  Case number                        19-45800-pjs                                                                                         ❑    Check if this is an
  (if known)                                                                                                                                   amended filing


Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                                   12/15
If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



               Sign Below



   Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

   ✔ No
   ❑
   ❑Yes. Name of person                                                                 . Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature
                                                                                          (Official Form 119).




   Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they are true and correct.




   ✘ /s/ Danielle Frederick
        Danielle Frederick, Debtor 1                                      ✘
        Date 05/01/2019                                                       Date
                MM/ DD/ YYYY                                                         MM/ DD/ YYYY




Official Form 106Dec                                         Declaration About an Individual Debtor's Schedules
                    19-45800-pjs               Doc 11       Filed 05/01/19 Entered 05/01/19 09:10:17                                  Page 34 of 49
 Fill in this information to identify your case:

  Debtor 1                   Danielle                                   Frederick
                             First Name             Middle Name        Last Name

  Debtor 2
  (Spouse, if filing)        First Name             Middle Name        Last Name

  United States Bankruptcy Court for the:                         Eastern District of Michigan

  Case number                        19-45800-pjs                                                                                      ❑   Check if this is an
  (if known)                                                                                                                               amended filing


Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                             04/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.




 Part 1: Give Details About Your Marital Status and Where You Lived Before


  1. What is your current marital status?

    ❑ Married
    ✔ Not married
    ❑
  2. During the last 3 years, have you lived anywhere other than where you live now?

    ✔ No
    ❑
    ❑ Yes. List all of the places you lived in the last 3 years. Do not include where you live now.
      Debtor 1:                                               Dates Debtor 1 lived       Debtor 2:                                           Dates Debtor 2 lived
                                                              there                                                                          there


                                                                                       ❑ Same as Debtor 1                                   ❑ Same as Debtor 1
                                                            From                                                                           From
    Number      Street                                                                     Number     Street
                                                            To                                                                             To



    City                                State ZIP Code                                     City                       State ZIP Code




                                                                                       ❑ Same as Debtor 1                                   ❑ Same as Debtor 1
                                                            From                                                                           From
    Number      Street                                                                     Number     Street
                                                            To                                                                             To



    City                                State ZIP Code                                     City                       State ZIP Code




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 1




                        19-45800-pjs               Doc 11     Filed 05/01/19               Entered 05/01/19 09:10:17                   Page 35 of 49
Debtor 1            Danielle                                      Frederick                                           Case number (if known) 19-45800-pjs
                    First Name           Middle Name              Last Name



  3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory?(Community property states and territories
  include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

    ✔ No
    ❑
    ❑ Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2: Explain the Sources of Your Income


  4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
  Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
  If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

    ✔ No
    ❑
    ❑ Yes. Fill in the details.
                                                    Debtor 1                                                    Debtor 2

                                                    Sources of income             Gross Income                  Sources of income             Gross Income
                                                    Check all that apply.         (before deductions and        Check all that apply.         (before deductions and
                                                                                  exclusions)                                                 exclusions)


    From January 1 of current year until the       ❑ Wages, commissions,                                       ❑ Wages, commissions,
    date you filed for bankruptcy:                     bonuses, tips                                               bonuses, tips
                                                   ❑Operating a business                                       ❑Operating a business

    For last calendar year:                        ❑ Wages, commissions,                                       ❑ Wages, commissions,
    (January 1 to December 31, 2018         )          bonuses, tips                                               bonuses, tips
                                     YYYY          ❑Operating a business                                       ❑Operating a business

    For the calendar year before that:             ❑ Wages, commissions,                                       ❑ Wages, commissions,
    (January 1 to December 31, 2017         )          bonuses, tips                                               bonuses, tips
                                     YYYY          ❑Operating a business                                       ❑Operating a business


  5. Did you receive any other income during this year or the two previous calendar years?
  Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment, and other public benefit
  payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery winnings. If you are filing a joint case and you
  have income that you received together, list it only once under Debtor 1.

    ✔ No
    ❑
    ❑ Yes. Fill in the details.
                                                    Debtor 1                                                    Debtor 2

                                                    Sources of income             Gross income from each        Sources of income             Gross Income from each
                                                    Describe below.               source                        Describe below.               source
                                                                                  (before deductions and                                      (before deductions and
                                                                                  exclusions)                                                 exclusions)


    From January 1 of current year until the
    date you filed for bankruptcy:




Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                               page 2




                    19-45800-pjs                Doc 11       Filed 05/01/19              Entered 05/01/19 09:10:17                        Page 36 of 49
Debtor 1            Danielle                                       Frederick                                              Case number (if known) 19-45800-pjs
                    First Name              Middle Name             Last Name


    For last calendar year:
    (January 1 to December 31, 2018          )
                                     YYYY




    For the calendar year before that:
    (January 1 to December 31, 2017          )
                                     YYYY




 Part 3: List Certain Payments You Made Before You Filed for Bankruptcy


  6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

    ❑No.       Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
               individual primarily for a personal, family, or household purpose.”
               During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

               ❑No. Go to line 7.
               ❑Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you paid that
                          creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do not include
                          payments to an attorney for this bankruptcy case.
               * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.


    ✔Yes.
    ❑          Debtor 1 or Debtor 2 or both have primarily consumer debts.
               During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

               ✔No. Go to line 7.
               ❑
               ❑Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not include
                          payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an attorney for
                          this bankruptcy case.

                                                             Dates of              Total amount paid            Amount you still owe        Was this payment for…
                                                             payment

                                                                                                                                          ❑Mortgage
             Creditor's Name                                                                                                              ❑Car
                                                                                                                                          ❑Credit card
             Number      Street                                                                                                           ❑Loan repayment
                                                                                                                                          ❑Suppliers or vendors
                                                                                                                                          ❑Other
             City                   State        ZIP Code




  7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
  Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations of which you are an
  officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for a business you operate as a sole
  proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and alimony.

    ✔ No
    ❑
    ❑Yes. List all payments to an insider.



Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                              page 3




                    19-45800-pjs                 Doc 11       Filed 05/01/19                Entered 05/01/19 09:10:17                       Page 37 of 49
Debtor 1            Danielle                                       Frederick                                            Case number (if known) 19-45800-pjs
                    First Name            Middle Name                Last Name

                                                          Dates of               Total amount paid     Amount you still owe       Reason for this payment
                                                          payment



    Insider's Name


    Number       Street




    City                         State   ZIP Code




  8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an insider?
  Include payments on debts guaranteed or cosigned by an insider.

    ✔ No
    ❑
    ❑Yes. List all payments that benefited an insider.
                                                          Dates of               Total amount paid     Amount you still owe       Reason for this payment
                                                          payment                                                                 Include creditor’s name



    Insider's Name


    Number       Street




    City                         State   ZIP Code




 Part 4: Identify Legal Actions, Repossessions, and Foreclosures


  9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
  List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications, and contract
  disputes.

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                    Nature of the case                           Court or agency                                  Status of the case

    Case title                                                                                                                                   ❑Pending
                                                                                                Court Name                                       ❑On appeal
                                                                                                                                                 ❑Concluded
                                                                                                Number       Street
    Case number

                                                                                                City                      State      ZIP Code




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                  page 4




                     19-45800-pjs             Doc 11          Filed 05/01/19               Entered 05/01/19 09:10:17                          Page 38 of 49
Debtor 1            Danielle                                       Frederick                                       Case number (if known) 19-45800-pjs
                    First Name             Middle Name             Last Name



  10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
  Check all that apply and fill in the details below.

    ✔No. Go to line 11.
    ❑
    ❑Yes. Fill in the information below.
                                                                    Describe the property                                    Date          Value of the property



    Creditor’s Name


    Number      Street                                              Explain what happened

                                                                   ❑Property was repossessed.
                                                                   ❑Property was foreclosed.
                                                                   ❑Property was garnished.
    City                          State    ZIP Code                ❑Property was attached, seized, or levied.


  11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your accounts or refuse
  to make a payment because you owed a debt?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                           Describe the action the creditor took                        Date action was   Amount
                                                                                                                        taken
    Creditor’s Name


    Number      Street



    City                         State     ZIP Code
                                                          Last 4 digits of account number: XXXX–




  12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a court-appointed
  receiver, a custodian, or another official?

    ✔ No
    ❑
    ❑Yes

 Part 5: List Certain Gifts and Contributions


  13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

    ✔ No
    ❑
    ❑Yes. Fill in the details for each gift.




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 5




                    19-45800-pjs               Doc 11         Filed 05/01/19             Entered 05/01/19 09:10:17                    Page 39 of 49
Debtor 1             Danielle                                       Frederick                                       Case number (if known) 19-45800-pjs
                     First Name             Middle Name             Last Name

     Gifts with a total value of more than $600 per         Describe the gifts                                          Dates you gave      Value
     person                                                                                                             the gifts



    Person to Whom You Gave the Gift




    Number      Street



    City                            State   ZIP Code

    Person’s relationship to you



  14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

    ✔ No
    ❑
    ❑Yes. Fill in the details for each gift or contribution.
     Gifts or contributions to charities that     Describe what you contributed                                    Date you               Value
     total more than $600                                                                                          contributed



    Charity’s Name




    Number      Street



    City                    State    ZIP Code




 Part 6: List Certain Losses


  15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster, or gambling?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
     Describe the property you lost and         Describe any insurance coverage for the loss                      Date of your loss       Value of property lost
     how the loss occurred                      Include the amount that insurance has paid. List pending
                                                insurance claims on line 33 of Schedule A/B: Property.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 6




                     19-45800-pjs               Doc 11         Filed 05/01/19             Entered 05/01/19 09:10:17                      Page 40 of 49
Debtor 1            Danielle                                    Frederick                                      Case number (if known) 19-45800-pjs
                    First Name          Middle Name             Last Name
 Part 7: List Certain Payments or Transfers


  16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you consulted about
  seeking bankruptcy or preparing a bankruptcy petition?
  Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

    ❑No
    ✔Yes. Fill in the details.
    ❑
                                               Description and value of any property transferred              Date payment or       Amount of payment
     Ricks & Associates PLLC                                                                                  transfer was made
    Person Who Was Paid                        Attorney's Fee
                                                                                                             4/8/2019                             $200.00
     5600 West Maple Rd A-180
    Number     Street




    West Bloomfield, MI 48322
    City                   State   ZIP Code


    Email or website address


    Person Who Made the Payment, if Not You


                                               Description and value of any property transferred              Date payment or       Amount of payment
     In Charge Debt Solutions                                                                                 transfer was made
    Person Who Was Paid                        Cash
                                                                                                             04/05/2019                            $25.00
    Number     Street




     ,
    City                   State   ZIP Code


    Email or website address


    Person Who Made the Payment, if Not You




  17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who promised to help you
  deal with your creditors or to make payments to your creditors?
  Do not include any payment or transfer that you listed on line 16.

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                               Description and value of any property transferred              Date payment or       Amount of payment
                                                                                                              transfer was made
    Person Who Was Paid



    Number     Street




    City                   State   ZIP Code




Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 7




                    19-45800-pjs              Doc 11       Filed 05/01/19            Entered 05/01/19 09:10:17                    Page 41 of 49
Debtor 1            Danielle                                    Frederick                                         Case number (if known) 19-45800-pjs
                    First Name          Middle Name             Last Name



  18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property transferred in the
  ordinary course of your business or financial affairs?
  Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
  Do not include gifts and transfers that you have already listed on this statement.

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                Description and value of property           Describe any property or payments received       Date transfer was
                                                transferred                                 or debts paid in exchange                        made

    Person Who Received Transfer


    Number     Street




    City                   State   ZIP Code

    Person's relationship to you




  19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a beneficiary?(These are
  often called asset-protection devices.)

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                               Description and value of the property transferred                                             Date transfer was
                                                                                                                                             made


    Name of trust




 Part 8: List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units


  20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed, sold, moved, or
  transferred?
  Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage houses, pension funds,
  cooperatives, associations, and other financial institutions.

    ✔ No
    ❑
    ❑Yes. Fill in the details.




Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                              page 8




                    19-45800-pjs              Doc 11       Filed 05/01/19              Entered 05/01/19 09:10:17                      Page 42 of 49
Debtor 1            Danielle                                    Frederick                                        Case number (if known) 19-45800-pjs
                    First Name           Middle Name            Last Name

                                                 Last 4 digits of account number          Type of account or      Date account was           Last balance
                                                                                          instrument              closed, sold, moved, or    before closing or
                                                                                                                  transferred                transfer

    Name of Financial Institution
                                                 XXXX–                                    ❑Checking
                                                                                          ❑Savings
    Number      Street
                                                                                          ❑Money market
                                                                                          ❑Brokerage
                                                                                          ❑Other
    City                   State    ZIP Code




  21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities, cash, or other
  valuables?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                  Who else had access to it?                     Describe the contents                       Do you still have
                                                                                                                                             it?

                                                                                                                                            ❑No
    Name of Financial Institution                Name
                                                                                                                                            ❑Yes

    Number      Street                           Number     Street



                                                 City                 State    ZIP Code

    City                   State    ZIP Code



  22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                  Who else has or had access to it?              Describe the contents                       Do you still have
                                                                                                                                             it?

                                                                                                                                            ❑No
    Name of Storage Facility                     Name
                                                                                                                                            ❑Yes

    Number      Street                           Number     Street



                                                 City                 State    ZIP Code

    City                   State    ZIP Code




Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 9




                    19-45800-pjs               Doc 11      Filed 05/01/19             Entered 05/01/19 09:10:17                     Page 43 of 49
Debtor 1            Danielle                                       Frederick                                             Case number (if known) 19-45800-pjs
                    First Name            Middle Name               Last Name
 Part 9: Identify Property You Hold or Control for Someone Else


  23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust for someone.

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                    Where is the property?                              Describe the property                            Value


    Owner's Name
                                                   Number      Street


    Number     Street

                                                   City                        State   ZIP Code


    City                   State   ZIP Code




 Part 10: Give Details About Environmental Information


  For the purpose of Part 10, the following definitions apply:
      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or toxic substances, wastes,
      or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or regulations controlling the cleanup of these substances,
      wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used to own, operate, or utilize it,
      including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance, hazardous material, pollutant,
      contaminant, or similar term.
  Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

  24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                   Governmental unit                              Environmental law, if you know it                      Date of notice


    Name of site                                  Governmental unit



    Number     Street                             Number      Street


                                                  City                 State     ZIP Code


    City                   State   ZIP Code




  25. Have you notified any governmental unit of any release of hazardous material?

    ✔ No
    ❑
    ❑Yes. Fill in the details.



Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                   page 10




                    19-45800-pjs              Doc 11           Filed 05/01/19                 Entered 05/01/19 09:10:17                        Page 44 of 49
Debtor 1             Danielle                                         Frederick                                            Case number (if known) 19-45800-pjs
                     First Name             Middle Name               Last Name

                                                     Governmental unit                           Environmental law, if you know it                    Date of notice


    Name of site                                    Governmental unit



    Number        Street                            Number       Street


                                                    City                  State   ZIP Code


    City                     State    ZIP Code




  26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                     Court or agency                             Nature of the case                                   Status of the case


    Case title
                                                    Court Name
                                                                                                                                                    ❑Pending
                                                                                                                                                    ❑On appeal
                                                                                                                                                    ❑Concluded
                                                    Number       Street


    Case number
                                                    City                  State   ZIP Code




 Part 11: Give Details About Your Business or Connections to Any Business


  27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?

           ❑ A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
           ❑ A member of a limited liability company (LLC) or limited liability partnership (LLP)
           ❑ A partner in a partnership
           ❑ An officer, director, or managing executive of a corporation
           ❑ An owner of at least 5% of the voting or equity securities of a corporation
    ✔No. None of the above applies. Go to Part 12.
    ❑
    ❑Yes. Check all that apply above and fill in the details below for each business.
                                                      Describe the nature of the business                          Employer Identification number
                                                                                                                   Do not include Social Security number or ITIN.
    Name
                                                                                                                    EIN:          –

    Number        Street
                                                      Name of accountant or bookkeeper                             Dates business existed

                                                                                                                    From                 To

    City                     State    ZIP Code




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                            page 11




                     19-45800-pjs                Doc 11          Filed 05/01/19               Entered 05/01/19 09:10:17                       Page 45 of 49
Debtor 1            Danielle                                           Frederick                                Case number (if known) 19-45800-pjs
                    First Name             Middle Name                 Last Name



 28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial institutions, creditors,
 or other parties.

    ✔ No
    ❑
    ❑Yes. Fill in the details below.
                                                       Date issued



    Name                                              MM / DD / YYYY



    Number       Street




    City                     State   ZIP Code




 Part 12: Sign Below


 I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers are true and
 correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection with a bankruptcy case
 can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




    ✘                        /s/ Danielle Frederick                          ✘
           Signature of Danielle Frederick, Debtor 1                               Signature of


           Date 05/01/2019                                                         Date




  Did you attach additional pages to your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

    ✔ No
    ❑
    ❑Yes
  Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

    ✔ No
    ❑
                                                                                                       Attach the Bankruptcy Petition Preparer’s Notice,
    ❑Yes. Name of person                                                                               Declaration, and Signature (Official Form 119).




                    19-45800-pjs                Doc 11          Filed 05/01/19               Entered 05/01/19 09:10:17               Page 46 of 49
 Fill in this information to identify your case:

  Debtor 1                   Danielle                                   Frederick
                             First Name             Middle Name        Last Name

  Debtor 2
  (Spouse, if filing)        First Name             Middle Name        Last Name

  United States Bankruptcy Court for the:                         Eastern District of Michigan

  Case number                        19-45800-pjs                                                                                      ❑    Check if this is an
  (if known)                                                                                                                                amended filing


Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                                      12/15
If you are an individual filing under chapter 7, you must fill out this form if:
■ creditors have claims secured by your property, or
■ you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors, whichever is earlier, unless
the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must sign and date the form.
Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known).



 Part 1: List Your Creditors Who Have Secured Claims

 1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the information below.
     Identify the creditor and the property that is collateral               What do you intend to do with the property that secures a Did you claim the property as
                                                                             debt?                                                     exempt on Schedule C?

    Creditor’s                                                               ❑ Surrender the property.                                    ✔ No
                                                                                                                                          ❑
    name:                 GM Financial
                                                                             ❑ Retain the property and redeem it.                         ❑ Yes
    Description of        2017 Cadillac                                      ✔ Retain the property and enter into a
                                                                             ❑
    property                                                                        Reaffirmation Agreement.
    securing debt:
                                                                             ❑ Retain the property and [explain]:




Official Form 108                                        Statement of Intention for Individuals Filing Under Chapter 7                                              page 1
                    19-45800-pjs               Doc 11        Filed 05/01/19               Entered 05/01/19 09:10:17                Page 47 of 49
 Debtor 1             Danielle                                    Frederick                                       Case number (if known) 19-45800-pjs
                      First Name           Middle Name            Last Name


 Part 2: List Your Unexpired Personal Property Leases

 For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill in the information
 below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended. You may assume an unexpired personal
 property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

     Describe your unexpired personal property leases                                                                                Will the lease be assumed?
    Lessor’s name:                                                                                                                   ❑ No
                                                                                                                                     ❑ Yes
    Description of leased
    property:

    Lessor’s name:                                                                                                                   ❑ No
                                                                                                                                     ❑ Yes
    Description of leased
    property:

    Lessor’s name:                                                                                                                   ❑ No
                                                                                                                                     ❑ Yes
    Description of leased
    property:

    Lessor’s name:                                                                                                                   ❑ No
                                                                                                                                     ❑ Yes
    Description of leased
    property:

    Lessor’s name:                                                                                                                   ❑ No
                                                                                                                                     ❑ Yes
    Description of leased
    property:

    Lessor’s name:                                                                                                                   ❑ No
                                                                                                                                     ❑ Yes
    Description of leased
    property:

    Lessor’s name:                                                                                                                   ❑ No
                                                                                                                                     ❑ Yes
    Description of leased
    property:




 Part 3: Sign Below


   Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal property that
   is subject to an unexpired lease.



✘                     /s/ Danielle Frederick                      ✘
    Signature of Debtor 1                                              Signature of Debtor 2


    Date 05/01/2019                                                    Date
            MM/ DD/ YYYY                                                      MM/ DD/ YYYY




Official Form 108                                    Statement of Intention for Individuals Filing Under Chapter 7                                               page 2
                    19-45800-pjs          Doc 11         Filed 05/01/19            Entered 05/01/19 09:10:17                     Page 48 of 49
                                               UNITED STATES BANKRUPTCY COURT FOR
                                                THE EASTERN DISTRICT OF MICHIGAN


In Re:    Frederick, Danielle                                                           Case No.                   19-45800-pjs
                             Debtor(s).                                                 Chapter                          7
                                                /
                                                                                        Hon.


                                               STATEMENT OF ATTORNEY FOR DEBTOR(S)
                                                    PURSUANT TO F.R. BANKR.P. 2016(b)

The undersigned, pursuant to F.R.Bankr.P. 2016(b), states that:

   1.         The undersigned is the attorney for the Debtor(s) in this case.

   2.         The compensation paid or agreed to be paid by the Debtor(s) to the undersigned is: [Check one]

              ✔
              ❑         FLAT FEE
              A.        For legal services rendered in contemplation of and in connection with this case, exclusive of the filing fee paid
                                                                                                                               $500.00

              B.        Prior to filing this statement, received
                               $200.00

              C.        The unpaid balance due and payable is
                             $300.00

              ❑         RETAINER
              A.        Amount of retainer received


              B.        The undersigned shall bill against the retainer at an hourly rate of       [Or attach firm hourly rate
                        schedule.] Debtor(s) have agreed to pay all Court approved fees and expenses exceeding the amount of the
                        retainer.

   3.                $0.00         of the filing fee has been paid.

   4.         In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case,
              including: [Cross out any that do not apply.]

              A.        Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a
                        petition in bankruptcy;

              B.        Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;

              C.        Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings
                        thereof;

   5.         By agreement with the debtor(s), the above-disclosed fee does not include the following services:

   6.         The source of payments to the undersigned was from:

              A.        ✔
                        ❑         Debtor(s)’ earnings, wages, compensation for services performed

              B.        ❑         Other (describe, including the identity of payor)

   7.         The undersigned has not shared or agreed to share, with any other person, other than with members of the undersigned's
              law firm or corporation, any compensation paid or to be paid except as follows:


Dated:                    05/01/2019                                           /s/ Urenia Ricks-Johnson
                                                                      Urenia Ricks-Johnson, Attorney for the Debtor(s)

Agreed:               /s/ Danielle Frederick
          Danielle Frederick, Debtor




               19-45800-pjs         Doc 11          Filed 05/01/19       Entered 05/01/19 09:10:17           Page 49 of 49
